Maeshall, J.
The trial of this case seems to have proceeded to the final result appealed from either from forgetfulness or misconception of some plain principles of the law of negligence or of the evidence in the case, or a combination of both. Upon the theory that the allegations in respect to failure on the part of appellants to instruct respondent as to the proper manner of doing her work at the mangle were material in view of the evidence, a number of questions oh that subj'ect were submitted to the jury. They were immaterial for three reasons: First, a girl of ordinary intelligence, of the age of respondent when she was injured, must be presumed to know that if she gets her fingers caught between rolls turning inwardly from her, or between a roll turning that way and a surface against which it runs in contact, she will be injured; and testimony to the contrary does not raise a question for a jury. Second, respondent knew how to do her work, and was, according to her own evidence, doing it in precisely the right way prior to her injury and with full knowledge that if she allowed her fingers to be caught in the mangle roll a serious injury to her would probably result. Her testimony is very positive on that. Third, duty to instruct, as between master and servant, does not exist as to dangers which are so obvious that the servant *494must be held as a matter of law to be as familiar with them as the master. The principles referred to are elementary, and have been as often applied in this and other courts as the facts have been presented warranting it. Roth v. S. E. Barrett Mfg. Co. 96 Wis. 615; Schiefelbein v. Badger P. Co. 101 Wis. 402; Bigelow v. Danielson, 102 Wis. 470; Nugent v. Kauffman M. Co. 131 Mo. 241; Jones v. Roberts, 57 Ill. App. 56; Connolly v. Eldredge, 160 Mass. 566; Coullard v. Tecumseh Mills, 151 Mass. 85; Crowley v. Pacific Mills, 148 Mass. 228; Pratt v. Prouty, 153 Mass. 333; De Souza v. Stafford Mills, 155 Mass. 476.
Why the claim of negligence because of failure to instruct respondent as to the proper method of doing her work was submitted to the jury is not perceived, consistent with a reasonable knowledge of the situation as the record presents it. It must be presumed that it was known at the time of such submission that the law is well settled that a person of average intelligence, of the age of fifteen years, must be presumed to know that it is dangerous to allow the hand to be caught by revolving rolls, and that evidence from the mouth of a witness to the contrary does not reasonably rebut such presumption so as to take the question, in regard to where the truth lies, to the jury; and further, that it is plain judicial error not to recognize and act upon such presumption. Further, we must assume that so plain a principle of law as that there is no duty to instruct, as.between master and servant,, where there is no need for instructions, was not unknown; and above all, since it was clearly shown that respondent was accustomed to feed the mangle in the very way she would have been instructed to do it if instructions were needed and given, that she understood fully the object and the reason thereof and that it was dangerous to allow her fingers to be caught by the rolls, we must presume that the learned trial court, by inattention to the trial or for some other reason, did not understand the evidence when the va*495rious rulings in the case were made, where the subject of her knowledge and need of instruction was involved. The principles that govern this matter are so plain that we do not feel justified in saying more about them at this time, or their application to this case.
We have left, as the only matter covered bj7 the verdict upon which, in any event, a recovery in plaintiff’s favor could be justified, the finding that the mangle ran in an unsteady manner. We are unable to find any evidence in the record to support that finding except the evidence of respondent, who testified that the machine commenced to go wrong about one hour before she was injured and that such difficulty was what caused the injury. In view of the undisputed evidence that there was no discoverable defect in the mangle, that it ran evenly ever before and ever after the time in question, and that the connections between the machine and the motor from wdiich the power was received were such that any such unsteady motion as claimed was practically impossible, we must say respondent’s evidence was contrary to all reasonable probabilities and did not raise a conflict of reasonable inferences for solution by the jury. Such has been the uniform holding of courts under similar circumstances, and no other would be consistent with reason and common sense. Vorbrich v. Geuder & P. Mfg. Co. 96 Wis. 277; Badger v. Janesville C. Mills, 95 Wis. 599; Lee v. C., St. P., M. & O. R. Co. 101 Wis. 352; Wunderlich v. Palatine F. Ins. Co. 104 Wis. 382; Bigelow v. Danielson, 102 Wis. 470; Dingley v. Star K. Co. 134 N. Y. 552.
No one thing would be more helpful in the right administration of justice than a comprehension and application of the foundation principles upon which facts must be established by evidence. The mere fact that sworn testimony is produced in court to establish a fact, even though not disputed by other sworn testimony, does not warrant even the submission of the question involved to the jury. It is the *496effect of the testimony or evidence, the weight of it, that must solve the initial question of whether there is a conflict of reasonable inferences calling for solution by a jury. That question is always for the court to determine, and a failure to discharge the judicial function in that regard with firmness and care means a weakening of the system upon which parties must depend for a just and certain determination between right and wrong. Courts must decide whether evidence, in any reasonable view of it, will admit of conflicting reasonable inferences, and in legal actions juries must decide between such inferences. When physical situations or matters of common knowledge point so certainly to the truth as to leave no room for a contrary determination, based on reason and common sense, such physical situation and reasonable probabilities are not affected by sworn testimony which, in mere words, conflicts therewith. The fact established by the situation itself and matters of common knowledge, so clearly that no one can reasonably dispute it notwithstanding evidence to the contrary,- must stand uncontroverted and uncontrovertible, condemning as false such contrary evidence, either upon the ground of mistake or something worse. Under that rule there was nothing to submit to the jury in this case, on the question of whether the mangle ran unevenly or not.
There is a further fatal defect in the verdict in that there is no finding on the subject of proximate cause. It seems a work of supererogation at this time to point out and discuss the necessity for such a finding in a case like this, where the fact involved is clearly not established by the undisputed evidence. When a person seeks to recover compensation of another for injuries on the ground of negligence, it is absolutely essential to such recovery to establish, not only a breach of duty on the part of the latter as regards the personal safety of the former, but that such breach was the proximate cause of the injury complained *497of. There is no exception to that rule. It is a part of the very A, B, C’s of the law of negligence. All courts must recognize and test the right to recover in every negligence case by it. The necessity for the finding, the nature of the subject involved, the proper way of submitting and explaining it to the jury, are so clearly pointed out in' the books, and ,are so involved in the very philosophy, so to speak, of the law of negligence, that a mistake in regard to the matter is hard to justify. Sheridan v. Bigelow, 93 Wis. 426. If it Avere not for such -situations as we have here, we should certainly consider it wholly unnecessary to suggest that the mere fact that a person receives a personal injury at the hands of another, directly or indirectly, does not give such person a legal right to compensation for his damages from such other; that there is no legal liability in such a case unless a distinct breach of duty by such other is shown, and, in the light of attending circumstances, he ought to have foreseen that his conduct might naturally and probably result in a personal injury to some one within the scope of his duty to protect, and the particular injury in question was such a result.
There is a still more striking feature in the verdict, in the light of the judgment, than any to which we have ref erred, in view of the undisputed evidence that, if the injury happened to the girl by any fault that could in any event be charged to appellants as actionable negligence, it was in respect to the unsteady motion of the mangle roll, and further in view of the undisputed evidence that the claimed unsteady motion of the roll existed so short a time before the injury occurred as to relieve defendants from any charge of negligence in not knowing thereof, from mere lapse of time, and of any negligence at all in regard to the matter in the absence of evidence of actual knowledge of the difficulty. Such feature is this: The jury found as a fact that appellants did not know of any difficulty Avith the move*498ment of the roll before the accident, and jet judgment went in favor of respondent. The finding of the jury, in the light of the evidence we have referred to, exonerated appellants from all fault, and should have led to a judgment in their favor. In saying this, we assume that, if the faulty working of the mangle roll was not the subject prominent in the judicial mind when the case was submitted to the jury, it must have been what ruled the situation in permitting the case to go to judgment as it did. Before the final decision occurred it must have been brought out with too much significance to admit, reasonably, of its being overlooked, that respondent made no claim, by evidence, that any fault of appellants caused her injury except that involved in the unsteady motion of the mangle roll. She said:
“I did not ask any one how to do the work. I thought I knew how to do it. I looked at others doing the work and did not think any instructions were necessary. They pushed the towels in with the palms of their hands with their fingers sticking up, and that is just exactly the way I did it. There is no reason so far as I know why my hand was caught except that the machine went faster than it had been going.”
We must conclude that, from press of business or some other cause, the fact that the verdict exonerated appellants from the charge of negligence, as regards the condition of the mangle roll, was not comprehended by the trial court, else the judgment would not have been rendered as it was. Since no actionable negligence was found by the verdict in any view that can be taken of it, for want of any finding on the subject of proximate cause, it seems that the motion for judgment in defendants’ favor should have been granted. It follows that the judgment should be reversed, and the cause remanded with directions to render judgment in favor of defendants, dismissing the action with costs.
By the Oourt.— So ordered.